MEMORANDUM**
Sosimo Cruz-Loza appeals from the sentence imposed pursuant to his guilty plea for illegal re-entry after deportation, 8 *274U.S.C. § 1826, as enhanced under 8 U.S.C. § 1826(b)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the interpretation and application of the Sentencing Guidelines, United States v. Garcia, 323 F.3d 1161, 1164 (9th Cir.2003), and we affirm.
Cruz-Loza contends that the imposition of 16 offense level points for his underlying state conviction for aggravated battery is unwarranted because he served only six months for his prior conviction. His contention is precluded by United States v. Pimentel-Flores. See 339 F.3d 959, 964 (9th Cir.2003) (stating that nothing in the sentencing guidelines requires the prior offense to have received a sentence in excess of a year or any custody term at all). Likewise, we disagree with Cruz-Loza’s suggestion that the district court erred by not departing from the guidelines. See United States v. Garcia-Garcia, 927 F.2d 489, 490-91 (9th Cir.1991) (per curiam) (stating that district court’s discretionary refusal not to depart downward from the Sentencing Guidelines is not renewable on appeal).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.